Garoutte, J., concurring.
While I. do not think the decision in this case upon the former appeal is at all conclusive, as to the questions raised by the present appeal, still I concur in the judgment upon the ground that the facts do not bring the case within the provisions of section 2336 of the Revised Statutes of the United States. And when that statute does not apply, and there is no other law or mining custom applicable to the facts, I think the grantee of the surface ground must be held to take all the mineral at the point of intersection.